DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argued that, “For example, the combination of cited references does not teach or render obvious the following elements: (i) The plurality of connecting elements forms a grid structure ("single or one piece structure")... With respect to element (i), the Final Office Action is silent - the Examiner did not address this element nor provide any comment regarding element (i) referring to the limitation of the plurality of connecting elements being formed in one piece. Such limitation is provided in addition to having the spring elements integrally molded onto the plurality of spring elements. For both the connecting elements (among each other) and the mounting of the spring elements on the connecting elements there is a one-piece design or construction. In stark contrast, the VanDeRiet 1 Final Office Action, October 28, 2020, p. 5. branches 306 are provided separately and are to be connected by the interconnection mechanism, as evidenced in FIG. 3.”
This is not found persuasive. VanDeRiet teaches connecting elements at Figure 2; 208 and in Column 4; lines 59-61 says that, “The spring cradle 104 is attached (e.g., through adhesive bonding or mechanical linkage) to a spline 114.” In Figure 2; 208 is the spline (analogous to 114 in Figure 1). The spline is one continuous piece which connects the springs together. The spline does not form a grid in two directions, it only forms a grid in one direction, and the spline is not integrally molded onto the spring. Mason teaches a connecting piece which is integrally molded onto a spring support piece in Figure 7, and also teaches the springs with their connecting elements forming a grid, as shown in Figure 
Applicant also argued, “Furthermore, both VanDeRiet and Mason to teach connecting elements provided in one piece. The Examiner refers to projections shown in FIGs. 6 and 7 of VanDeRiet and asserts such projections are provided as a one-piece connection to only a single one of the spring elements.2 But such projections are in no means a one piece connection with another spring element of the arrangement. The projection is (without any fixing) received in a depression of another (neighboring) spring element. Mason is equally deficient. Mason provides separated connection elements which are connected if an arrangement of spring elements is created. Such connection can be separated in case of need later again. In conclusion, with respect to the connecting elements, VanDeRiet as well as Mason rely on the idea of having a modular design provided with module elements made of a single spring element provided with connecting elements. Contrary, for the arrangement according to claim 1, there is a one piece design for both the connecting elements (among each other) and the combination of the spring elements with the connecting elements. Fromme does not cure the above-described deficiencies of VanDeRiet and Mason.” 
This is not found persuasive. As discussed above, VanDeRiet teaches one piece connecting elements in the form of continuous splines. Mason simply modifies VanDeRiet to form the spline/spring connection integrally, as is done with the connecting projections of mason. VanDeRiet’s connecting element is not meant to be separated from the springs. He contemplates an adhesive bonding, which would not allow for reconfiguration or disconnection and then reconnection. Thus modifying the specific connection type would achieve the one piece construction as claimed.
As a result of these arguments not being found persuasive, and there being no new amendments to the claims, the previous rejection still applies and this action is made final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2,4-9,11, and 13 is/are rejected under35 U.S.C. 103 as being unpatentable over VanDeRiet (US Patent 7931257) in view of Fromme (US Patent 6477727) in view of Mason (US Patent 9265354).
Regarding cl aim 1, VanDeRiet teaches an arrangement of spring elements for a cushion support, comprising a plurality of spring elements (Figure 2; 210), at which between a base (Figure 2; where 204 points) and a support disc(Figure 2; 220, 222, 224, 226) a plurality of spring arms (Figure 2; 212,214, 216, 218) are arranged in each case, wherein the plurality of spring elements are arranged lying next to one another in such a manner that the support discs of the plurality of spring elements jointly define a support area, and a plurality of connecting elements (Figure 2; 208), via which the plurality of spring elements are interconnected in such a manner that the plurality of spring elements are fixed in their position relative to one another; wherein the plurality of connecting elements are formed in one piece (Column 4; lines 59-61). VanDeRiet does not teach wherein the support disc of the plurality of spring elements are formed in each case with a plurality of separate part support discs, which are separated from one another via intermediate spaces; the connecting elements are integrally moulded onto the plurality of spring elements, and wherein the plurality of connecting elements are provided in a grid structure comprising first connecting elements extending in a first direction and second connecting elements different from the first connecting elements and extending in a second 
Regarding claim 2, VanDeRiet teaches the plurality of connecting elements are moulded onto the spring elements at the base and/or in a section of the spring arms that is adjacent to the base (Figure 2; at 204 and 208).
  Regarding claim4, VanDeRiet teaches the plurality of connecting elements, looking down on the support disc from above, run in the intermediate spaces (Figure 2; in the above view).
Regarding claim 5, VanDeRiet teaches the plurality of separate part support discs are arranged on one or multiple spring arms which are individually assigned exclusively to the respective part support disc(Figure 2; 212 and 222, 218 and 224, 214 and 220, and 216 and 226).
Regarding claim 6, VanDeRiet teaches looking down on the support discs from above the plurality of separate part support discs extend laterally along the spring armor the spring arms supporting the part support disc (Figure 2; 220, 222, 224, 226 and 212, 214, 216, and 218).
  Regarding claim 7, VanDeRiet teaches the plurality of separate part support discs looking down on the support disc from above have a U-shape at least at the inner edge (Figure 2; 222 has a generally u-shape, also see Figure3supportdiscs).
  Regarding claim 8, VanDeRiet teaches looking down on the spring elements arranged lying next to one another from above, the plurality of connecting elements and the spring elements are formed free of overlap (Figure 3).
Regarding claim 9, VanDeRiet teaches looking down from above, gaps are formed between opposite edges in the region of a spring element with substantially the same gap width (Figure 3, the gaps in the top disc plates where the spring arms are).
Regarding claim 11, VanDeRiet teaches at the spring elements distal ends, which are arranged at ends which are proximal relative to the base and are located radially outside, couple to the support disc (Figure 2; where 218 and 224 connect).
  Regarding claim 13, VanDeRiet teaches in longitudinal direction and/or in transverse direction at least two spring elements are arranged lying next to one another and connected via the plurality of connecting elements (Figure 2; side view).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDeRiet (US Patent 7931257) in view of Mason (US Patent 9265354) in view of Fromme (US Patent 6477727) in view of Brill (US Patent Application Publication 20070262634).
Regarding claim 10, VanDeRiet does not teach the plurality of connecting elements run according to a rectangular grid. Brill teaches the plurality of connecting elements run according to a rectangular grid (Figures 2 and 3; as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the plurality of connecting elements to run in a grid because doing so is simply a change in shape of the connecting element configuration in VanDeRiet and a change in the shape of a prior art device is a design consideration with in the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA1966).
  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDeRiet (US Patent 7931257) in view of Mason (US Patent 9265354) in view of Fromme (US Patent 6477727) in view of Reswick (US Patent 6425153).
   Regarding claim 12, VanDeRiet does not teach the spring arms open into the support disc via a constriction. Reswick teaches the spring arms open into the support disc via a constriction (Figure 1; the connection between the arm at 24 and the above structure at 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the connections between the spring arms and discs of VanDeRiet to be a constriction as in Reswick because doing so is simply a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA1966).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDeRiet (US Patent 7931257) in view of Mason (US Patent 9265354) in view of Fromme (US Patent 6477727) in view of Fujino (US Patent 6113082).
Regarding claim 14, VanDeRiet teaches when the arrangement is stacked, lower sides and top sides of the plurality of connecting elements as well as the plurality of spring elements, respectively, are lying on top of one another (Figure 3; the spring elements are capable of being stacked in which case they would be arranged with the plurality of connecting elements on top of one another as they are identical in shape). VanDeRiet does not specifically teach stacking the springs. Fujino teaches stacking the springs (Column 6; lines 29-31). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of VanDeRiet to be stacked in order to create a thicker and more comfortable support for the user.
Regarding cl aim 15, VanDeRiet teaches a stack of spring elements, formed into an arrangement according to claim 1, wherein lower sides and top sides of the plurality spring elements and the plurality of connecting elements respectively, are lying on top of one another (Figure 3; the spring elements are capable of being stacked in which case they would be arranged with the plurality of connecting elements on top of one another as they are identical in shape). VanDeRiet does not specifically teach stacking the springs. Fujino teaches stacking the springs (Column 6; lines 29-31). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of VanDeRiet to be stacked in order to create a thicker and more comfortable support for the user.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MORGAN J MCCLURE/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/25/2021